Name: Directive 2008/121/EC of the European Parliament and of the Council of 14 January 2009 on textile names (recast) (Text with EEA relevance)
 Type: Directive
 Subject Matter: European construction;  consumption;  marketing;  leather and textile industries;  European Union law
 Date Published: 2009-01-23

 23.1.2009 EN Official Journal of the European Union L 19/29 DIRECTIVE 2008/121/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 January 2009 on textile names (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Directive 96/74/EC of the European Parliament and of the Council of 16 December 1996 on textile names (3) has been substantially amended several times (4). Since further amendments are to be made, it should be recast in the interests of clarity. (2) If the provisions of the Member States with regard to the names, composition and labelling of textile products were to vary from one Member State to another, this would create hindrances to the proper functioning of the internal market. (3) Those hindrances can be eliminated if the placing of textile products on the market at Community level is subject to uniform rules. It is therefore necessary to harmonise the names of textile fibres and the particulars appearing on labels, markings and documents which accompany textile products at the various stages of their production, processing and distribution. (4) Provision should also be made in respect of certain products which are not made exclusively of textile materials but have a textile content which constitutes an essential part of the product or to which attention is specifically drawn by the producer, processor or trader. (5) The tolerance in respect of other fibres, which has already been laid down for pure products, should also be applied to mixtures. (6) In order to attain the objective underlying national provisions in this field, labelling should be compulsory. (7) In cases where it is technically difficult to specify the composition of a product at the time of manufacture, any fibres known at that time may be stated on the label provided that they account for a certain percentage of the finished product. (8) It is expedient, in order to avoid differences of application in the Community, to specify the exact methods of labelling certain textile products consisting of two or more components, and also the components of textile products that need not be taken into account for purposes of labelling and analysis. (9) Textile products subject only to the requirements of inclusive labelling, and those sold by the metre or in cut lengths, should be offered for sale in such a way that the consumer can fully acquaint himself with the particulars affixed to the overall packaging or the roll. It is for the Member States to decide on the measures to be adopted for this purpose. (10) The use of descriptions or names which enjoy particular prestige among users and consumers should be made subject to certain conditions. (11) It is necessary to lay down methods for the sampling and analysis of textiles in order to exclude any possibility of objections to the methods used. However, the provisional retention of the national methods currently in force does not prevent the application of uniform rules. (12) Annex V, which sets out the agreed allowances to be applied to the anhydrous mass of each fibre during the determination by analysis of the fibre content of textile products, gives, in items 1, 2 and 3, two different agreed allowances for calculating the composition of carded or combed fibres containing wool and/or animal hair. Laboratories cannot always tell whether a product is carded or combed, and consequently inconsistent results can arise from the application of this provision during checks on the conformity of textile products carried out in the Community. Laboratories should therefore be authorised to apply a single agreed allowance in doubtful cases. (13) It is not advisable, in a separate Directive on textile products, to harmonise all the provisions applicable to such products. (14) Annexes III and IV, because of the exceptional nature of the items referred to therein, should also cover other products exempt from labelling, in particular disposable products or products for which only inclusive labelling is required. (15) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (16) In particular, the Commission should be empowered to adapt Annexes I and V to technical progress and to adopt new methods of quantitative analysis for binary and ternary mixtures. Since those measures are of general scope and are designed to amend non-essential elements of this Directive, inter alia, by supplementing it, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (17) The new elements introduced into this Directive only concern the committee procedure. They therefore do not need to be transposed by the Member States. (18) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex VI, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. Textile products may be marketed within the Community, either before or during their industrial processing or at any of the distribution stages, only where such products comply with this Directive. 2. This Directive shall not apply to textile products which: (a) are intended for export to third countries; (b) enter Member States, under customs control, for transit purposes; (c) are imported from third countries for inward processing; (d) are contracted out to persons working in their own homes, or to independent firms that make up work from materials supplied without the property therein being transferred for consideration. Article 2 1. For the purposes of this Directive, the following definitions shall apply: (a) textile products means any raw, semi-worked, worked, semi-manufactured, manufactured, semi-made-up or made-up products which are exclusively composed of textile fibres, regardless of the mixing or assembly process employed; (b) textile fibre means: (i) a unit of matter characterised by its flexibility, fineness and high ratio of length to maximum transverse dimension, which render it suitable for textile applications; (ii) flexible strips or tubes, of which the apparent width does not exceed 5 mm, including strips cut from wider strips or films, produced from the substances used for the manufacture of the fibres listed under items 19 to 47 in Annex I and suitable for textile applications; the apparent width is the width of the strip or tube when folded, flattened, compressed or twisted, or the average width where the width is not uniform. 2. The following shall be treated in the same way as textile products and shall be subject to this Directive: (a) products containing at least 80 % by weight of textile fibres; (b) furniture, umbrella and sunshade coverings containing at least 80 % by weight of textile components; similarly, the textile components of multi-layer floor coverings, of mattresses and of camping goods, and warm linings of footwear, gloves, mittens and mitts, provided such parts or linings constitute at least 80 % by weight of the complete article; (c) textiles incorporated in other products and forming an integral part thereof, where their composition is specified. Article 3 1. The names and descriptions of fibres referred to in Article 2 are listed in Annex I. 2. Use of the names appearing in the table in Annex I shall be reserved for fibres the nature of which is specified under the same item of that table. 3. None of those names may be used for any other fibre, whether on their own or as an adjective or as a root, in any language whatsoever. 4. The word silk may not be used to indicate the shape or particular presentation in continuous yarn of textile fibres. Article 4 1. No textile product may be described as 100 %, pure or all unless it is exclusively composed of the same fibre; no similar term may be used. 2. A textile product may contain up to 2 % by weight of other fibres, provided this quantity is justified on technical grounds and is not added as a matter of routine. This tolerance shall be increased to 5 % in the case of textile products which have undergone a carding process. Article 5 1. A wool product may be described with one of the names referred to in Annex II, provided that it is composed exclusively of a fibre which has not previously been incorporated in a finished product, which has not been subjected to any spinning and/or felting processes other than those required in the manufacture of that product, and which has not been damaged by treatment or use. 2. By way of derogation from paragraph 1, the names referred to in Annex II may be used to describe wool contained in a fibre mixture when: (a) all the wool contained in that mixture satisfies the requirements laid down in paragraph 1; (b) this wool accounts for not less than 25 % of the total weight of the mixture; (c) in the case of a scribbled mixture, the wool is mixed with only one other fibre. In the case referred to in this paragraph, the full percentage composition must be given. 3. The tolerance justified on technical grounds connected with manufacture shall be limited to 0,3 % of fibrous impurities in the case of the products referred to in paragraphs 1 and 2, including wool products which have undergone a carding process. Article 6 1. A textile product composed of two or more fibres, one of which accounts for at least 85 % of the total weight, shall be designated by one of the following: (a) by the name of the latter fibre followed by its percentage by weight; (b) by the name of the latter fibre followed by the words 85 % minimum; or (c) by the full percentage composition of the product. 2. A textile product composed of two or more fibres, none of which accounts for as much as 85 % of the total weight, shall be designated by the name and percentage by weight of at least the two main fibres, followed by the names of the other constituent fibres in descending order of weight, with or without an indication of their percentage by weight. However: (a) fibres which separately account for less than 10 % of the total weight of a product may be collectively designated by the term other fibres, followed by the total percentage by weight; (b) where the name of a fibre which accounts for less than 10 % of the total weight of a product is specified, the full percentage composition of that product shall be given. 3. Products having a pure cotton warp and a pure flax weft, in which the percentage of flax accounts for not less than 40 % of the total weight of the unsized fabric may be given the name cotton linen union which must be accompanied by the composition specification pure cotton warp  pure flax weft. 4. The term mixed fibres or the term unspecified textile composition may be used for any product the composition of which cannot easily be stated at the time of manufacture. 5. In the case of textile products intended for the end consumer, in the percentage compositions specified in paragraphs 1 to 4: (a) a quantity of extraneous fibres of up to 2 % of the total weight of the textile product shall be tolerated, provided that this quantity is justified on technical grounds and is not added as a matter of routine; this tolerance shall be increased to 5 % in the case of products which have undergone a carding process and shall be without prejudice to the tolerance referred to in Article 5(3); (b) a manufacturing tolerance of 3 % shall be permitted between the stated fibre percentages and the percentages obtained from analysis, in relation to the total weight of fibres shown on the label; such tolerance shall also be applied to fibres which, in accordance with paragraph 2, are listed in descending order of weight with no indication of their percentage. This tolerance shall also apply for the purpose of Article 5(2)(b). On analysis, the tolerances shall be calculated separately. The total weight to be taken into account in calculating the tolerance referred to in point (b) shall be that of the fibres of the finished product less the weight of any extraneous fibres found when applying the tolerance referred to in point (a). The addition of the tolerances referred to in points (a) and (b) shall be permitted only if any extraneous fibres found by analysis, when applying the tolerance referred to in point (a), prove to be of the same chemical type as one or more of the fibres shown on the label. In the case of particular products for which the manufacturing process requires tolerances higher than those given in points (a) and (b), higher tolerances may be authorised when the conformity of the product is checked pursuant to Article 13(1) only in exceptional cases and where adequate justification is provided by the manufacturer. Member States shall immediately inform the Commission thereof. Article 7 Without prejudice to the tolerances laid down in Article 4(2), Article 5(3) and Article 6(5), visible, isolable fibres which are purely decorative and do not exceed 7 % of the weight of the finished product need not be mentioned in the fibre compositions provided for in Articles 4 and 6. The same shall apply to fibres, such as metallic fibres, which are incorporated in order to obtain an antistatic effect and which do not exceed 2 % of the weight of the finished product. In the case of the products referred to in Article 6(3), such percentages shall be calculated not on the weight of the fabric but on the weight of the warp and that of the weft separately. Article 8 1. Textile products within the meaning of this Directive shall be labelled or marked whenever they are put on the market for production or commercial purposes. This labelling or marking may be replaced or supplemented by accompanying commercial documents when the products are not being offered for sale to the end consumer, or when they are delivered in performance of an order placed by the State or by some other legal person governed by public law or, in those Member States where this concept is unknown, by an equivalent entity. 2. The names, descriptions and particulars as to textile fibre content referred to in Articles 3 to 6 and in Annexes I and II shall be clearly indicated in the commercial documents. This requirement shall, in particular, preclude the use of abbreviations in sales contracts, bills and invoices. However, a mechanised processing code may be used, provided that code is explained in the same document. 3. The names, descriptions and particulars as to textile fibre content referred to in Articles 3 to 6 and in Annexes I and II shall be indicated in clear, legible and uniform print when textile products are offered for sale or sold to the consumer, and in particular in catalogues and trade literature, on packagings, on labels and on markings. Particulars and information other than those provided for by this Directive shall be separate. This provision shall not apply to trade marks or to the name of the undertaking which may be given immediately before or after particulars provided for by this Directive. If, however, when a textile product is offered for sale or is sold to the consumer as referred to in the first subparagraph, a trade mark or a name of an undertaking is indicated which contains, on its own or as an adjective or as a root, one of the names listed in Annex I or a name liable to be confused therewith, the trade mark or the name of an undertaking must be immediately preceded or followed by the names, descriptions and particulars as to textile fibre content referred to in Articles 3 to 6 and in Annexes I and II in clear, legible and uniform print. 4. Member States may require that, when textile products are offered for sale or are sold to the end consumer in their territory, their national languages should also be used for the labelling and marking required by this Article. In the case of bobbins, reels, skeins, balls or any other small quantity of sewing, mending and embroidery yarns, the option provided for in the first subparagraph may be exercised by the Member States only in the case of inclusive labelling on packaging or displays. Without prejudice to the cases referred to in item 18 of Annex IV, individual items may be labelled in any of the Community languages. 5. Member States may not prohibit the use of descriptions or particulars other than those referred to in Articles 3, 4 and 5 which relate to characteristics of products where such descriptions or particulars are consistent with their fair trade practices. Article 9 1. Any textile product composed of two or more components which have different fibre contents shall bear a label stating the fibre content of each component. Such labelling shall not be compulsory for components representing less than 30 % of the total weight of the product, excluding main linings. 2. Where two or more textile products have the same fibre content and normally form a single unit, they need bear only one label. 3. Without prejudice to Article 12: (a) the fibre composition of the following corsetry articles shall be indicated by stating the composition of the whole product or that of the components listed below either inclusively or separately: (i) for brassiÃ ¨res: the outside and inside fabric of the cups and back; (ii) for corsets: the front, rear and side stiffening panels; (iii) for corselets: the outside and inside fabric of the cups, the front and rear stiffening panels and the side panels. The fibre composition of corsetry articles other than those listed in the first subparagraph shall be indicated by stating the composition of the whole product or, either inclusively or separately, the composition of the various components of the articles; such labelling shall not be compulsory for components representing less than 10 % of the total weight of the product. The separate labelling of the various parts of the said corsetry articles shall be carried out in such a way that the end consumer can easily understand to which part of the product the particulars on the label refer; (b) the fibre composition of etch-printed textiles shall be given for the product as a whole and may be indicated by stating, separately, the composition of the base fabric and that of the etched parts. These components must be mentioned by name; (c) the fibre composition of embroidered textiles shall be given for the product as a whole and may be indicated by stating, separately, the composition of the base fabric and that of the embroidery yarn; these components must be mentioned by name; if the embroidered parts amount to less than 10 % of the surface area of the product, only the composition of the base fabric need be stated; (d) the fibre composition of yarns consisting of a core and a cover made up of different fibres, and offered for sale as such to the consumer, shall be given for the product as a whole and may be indicated by stating the composition of the core and the cover separately; these components must be mentioned by name; (e) the fibre composition of velvet and plush textiles, or of textiles resembling velvet or plush, shall be given for the whole product and, where the product comprises a distinct backing and a use-surface composed of different fibres, may be stated separately for these two parts, which must be mentioned by name; (f) the composition of floor coverings and carpets of which the backing and the use-surface are composed of different fibres may be stated for the use-surface alone, which must be mentioned by name. Article 10 1. By way of derogation from Articles 8 and 9: (a) in the case of textile products listed in Annex III which are at one of the stages referred to in Article 2(1), point (a), Member States may not require any labelling or marking bearing the name or composition. However, the provisions of Articles 8 and 9 shall apply where such products bear a label or marking giving the name or composition, or a trade mark or name of an undertaking which incorporates, on its own or as an adjective or as a root, either one of the names listed in Annex I or a name liable to be confused therewith; (b) where textile products listed in Annex IV are of the same type and composition, they may be offered for sale together under an inclusive label giving the composition particulars laid down by this Directive; (c) the composition of textile products sold by the metre needs to be shown only on the length or roll offered for sale. 2. Member States shall take all necessary steps to ensure that the products referred to in points (b) and (c) of paragraph 1 are offered for sale in such a way that the end consumer can fully acquaint himself with the composition of those products. Article 11 Member States shall take all necessary measures to ensure that any information supplied when textile products are placed on the market cannot be confused with the names and particulars laid down by this Directive. Article 12 For the purposes of applying Article 8(1) and the other provisions of this Directive relating to the labelling of textile products, the fibre percentages referred to in Articles 4, 5 and 6 shall be determined without taking account of the following items: (a) for all textile products: non-textile parts, selvedges, labels and badges, edgings and trimmings not forming an integral part of the product, buttons and buckles covered with textile materials, accessories, decorations, non-elastic ribbons, elastic threads and bands added at specific and limited points of the product and, subject to the conditions specified in Article 7, visible, isolable fibres which are purely decorative and antistatic fibres; (b) for floor coverings and carpets: all components other than the use-surface; (c) for upholstery fabrics: binding and filling warps and wefts which do not form part of the use-surface; (d) for hangings and curtains: binding and filling warps and wefts which do not form part of the right side of the fabric; (e) for other textile products: base or underlying fabrics, stiffenings and reinforcements, inter-linings and canvas backings, stitching and assembly threads unless they replace the warp and/or weft of the fabric, fillings not having an insulating function and, subject to Article 9(1), linings. For the purposes of this point: (i) the base or underlying material of textile products which serve as a backing for the use-surface, in particular in blankets and double fabrics, and the backings of velvet or plush fabrics and kindred products shall not be regarded as backings to be removed; (ii) stiffenings and reinforcements mean the yarns or materials added at specific and limited points of the textile products to strengthen them or to give them stiffness or thickness; (f) fatty substances, binders, weightings, sizings and dressings, impregnating products, additional dyeing and printing products and other textile processing products. In the absence of Community provisions, Member States shall take all necessary measures to ensure that these items are not present in quantities liable to mislead the consumer. Article 13 1. Checks on whether the composition of textile products is in conformity with the information supplied in accordance with this Directive shall be carried out by the methods of analysis specified in the Directives referred to in paragraph 2. For this purpose, the fibre percentages in Articles 4, 5 and 6 shall be determined by applying to the anhydrous mass of each fibre the appropriate agreed allowance laid down in Annex V, after having removed the items referred to in Article 12. 2. Separate directives shall specify the methods of sampling and analysis to be used in Member States to determine the fibre composition of products covered by this Directive. Article 14 1. No Member State may, for reasons connected with names or composition specifications, prohibit or impede the placing on the market of textile products which comply with the provisions of this Directive. 2. The provisions of this Directive shall not preclude the application of the provisions in force in each Member State on the protection of industrial and commercial property, on indications of provenance, marks of origin and the prevention of unfair competition. Article 15 1. The Commission shall adopt the additions to Annex I and the additions and amendments to Annex V which are necessary for adapting those Annexes to technical progress. 2. The Commission shall determine the new methods of quantitative analysis for binary and ternary mixtures other than those referred to in Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for the quantitative analysis of binary textile fibre mixtures (6) and Council Directive 73/44/EEC of 26 February 1973 on the approximation of the laws of the Member States relating to the quantitative analysis of ternary fibre mixtures (7). 3. The measures referred to in paragraphs 1 and 2, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(2). Article 16 1. The Commission shall be assisted by the Committee for Directives relating to textile names and labelling set up pursuant Directive 96/73/EC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 17 Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 18 Directive 96/74/EC, as amended by the Acts listed in Annex VI, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex VI, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex VII. Article 19 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 20 This Directive is addressed to the Member States. Done at Strasbourg, 14 January 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) OJ C 162, 25.6.2008, p. 40. (2) Opinion of the European Parliament of 17 June 2008 (not yet published in the Official Journal) and Council Decision of 16 December 2008. (3) OJ L 32, 3.2.1997, p. 38. (4) See Annex VI, Part A. (5) OJ L 184, 17.7.1999, p. 23. (6) OJ L 32, 3.2.1997, p. 1. (7) OJ L 83, 30.3.1973, p. 1. ANNEX I TABLE OF TEXTILE FIBRES (referred to in Article 3) No Name Fibre description 1 wool (1) Fibre from sheeps or lambs fleeces (Ovis aries) 2 alpaca, llama, camel, kashmir, mohair, angora, vicuÃ ±a, yak, guanaco, cashgora, beaver, otter, followed or not by the name wool or hair (1) hair of the following animals: alpaca, llama, camel, kashmir goat, angora goat, angora rabbit, vicuna, yak, guanaco, cashgora goat (a cross between the kashmir goat and the angora goat), beaver, otter 3 animal or horsehair, with or without an indication of the kind of animal (e.g. cattle hair, common goat hair, horsehair) hair of the various animals not mentioned under 1 or 2 4 silk fibre obtained exclusively from silk-secreting insects 5 cotton fibre obtained from the bolls of the cotton plant (Gossypium) 6 kapok fibre obtained from the inside of the kapok fruit (Ceiba pentandra) 7 flax fibre obtained from the bast of the flax plant (Linum usitatissimum) 8 true hemp fibre obtained from the bast of hemp (Cannabis sativa) 9 jute fibre obtained from the bast of Corchorus olitorius and Corchorus capsularis. For the purposes of this Directive, bast fibres obtained from the following species shall be treated in the same way as jute: Hibiscus cannabinus, Hibiscus sabdariffa, Abutilon avicennae, Urena lobata, Urena sinuata 10 abaca (Manila hemp) fibre obtained from the sheathing leaf of Musa textilis 11 alfa fibre obtained from the leaves of Stipa tenacissima 12 coir (coconut) fibre obtained from the fruit of Cocos nucifera 13 broom fibre obtained from the bast of Cytisus scoparius and/or Spartium junceum 14 ramie fibre obtained from the bast of Boehmeria nivea and Boehmeria tenacissima 15 sisal fibre obtained from the leaves of Agave sisalana 16 Sunn fibre from the bast of Crotalaria juncea 17 Henequen fibre from the bast of Agave fourcroydes 18 Maguey fibre from the bast of Agave cantala 19 acetate cellulose acetate fibre wherein less than 92 % but at least 74 % of the hydroxyl groups are acetylated 20 alginate fibre obtained from metallic salts of alginic acid 21 cupro (cuprammonium rayon) regenerated cellulose fibre obtained by the cuprammonium process 22 modal a regenerated cellulose fibre obtained by a modified viscose process having a high breaking force and high wet modulus. The breaking force (BC) in the conditioned state and the force (BM) required to produce an elongation of 5 % in the wet state are: BC (CN)  ¥ 1,3  T + 2 T BM (CN)  ¥ 0,5  T where T is the mean linear density in decitex 23 protein fibre obtained from natural protein substances regenerated and stabilised through the action of chemical agents 24 triacetate cellulose acetate fibre wherein at least 92 % of the hydroxyl groups are acetylated 25 viscose regenerated cellulose fibre obtained by the viscose process for filament and discontinuous fibre 26 acrylic fibre formed of linear macromolecules comprising at least 85 % (by mass) in the chain of the acrylonitrilic pattern 27 chlorofibre fibre formed of linear macromolecules having in their chain more than 50 % by mass of chlorinated vinyl or chlorinated vinylidene monomeric units 28 fluorofibre fibre formed of linear macromolecules made from fluorocarbon aliphatic monomers 29 modacrylic fibre formed of linear macromolecules having in the chain more than 50 % and less than 85 % (by mass) of the acrylonitrilic pattern 30 polyamide or nylon fibre formed from synthetic linear macromolecules having in the chain recurring amide linkages of which at least 85 % are joined to aliphatic or cycloaliphatic units 31 aramid fibre formed from synthetic linear macromolecules made up of aromatic groups joined by amide or imide linkages, of which at least 85 % are joined directly to two aromatic rings and with the number of imide linkages, if the latter are present, not exceeding the number of amide linkages 32 polyimide fibre formed from synthetic linear macromolecules having in the chain recurring imide units 33 Lyocell (2) a regenerated cellulose fibre obtained by dissolution, and an organic solvent spinning process, without formation of derivatives 34 polylactide fibre formed of linear macromolecules having in the chain at least 85 % (by mass) of lactic acid ester units derived from naturally occurring sugars, and which has a melting temperature of at least 135 °C 35 polyester fibre formed of linear macromolecules comprising at least 85 % (by mass) in the chain of an ester of a diol and terephthalic acid 36 polyethylene fibre formed of un-substituted aliphatic saturated hydrocarbon linear macromolecules 37 polypropylene fibre formed of an aliphatic saturated hydrocarbon linear macromolecule where one carbon atom in two carries a methyl side chain in an isotactic disposition and without further substitution 38 polycarbamide fibre formed of linear macromolecules having in the chain the recurring ureylene (NH-CO-NH) functional group 39 polyurethane fibre formed of linear macromolecules composed of chains with the recurring urethane functional group 40 vinylal fibre formed of linear macromolecules whose chain is constituted by poly(vinyl alcohol) with differing levels of acetalisation 41 trivinyl fibre formed of acrylonitrile terpolymer, a chlorinated vinyl monomer and a third vinyl monomer, none of which represents as much as 50 % of the total mass 42 elastodiene elastofibre composed of natural or synthetic polyisoprene, or composed of one or more dienes polymerised with or without one or more vinyl monomers, and which, when stretched to three times its original length and released, recovers rapidly and substantially to its initial length 43 elastane elastofibre composed of at least 85 % (by mass) of a segmented polyurethane, and which, when stretched to three times its original length and released, recovers rapidly and substantially to its initial length 44 glass fibre fibre made of glass 45 name corresponding to the material of which the fibres are composed, e.g. metal (metallic, metallised), asbestos, paper, followed or not by the word yarn or fibre fibres obtained from miscellaneous or new materials not listed elsewhere in this Annex 46 elastomultiester fibre formed by interaction of two or more chemically distinct linear macromolecules in two or more distinct phases (of which none exceeds 85 % by mass) which contains ester groups as dominant functional unit (at least 85 %) and which, after suitable treatment when stretched to one and half times its original length and released, recovers rapidly and substantially to its initial length 47 elastolefin fibre composed of at least 95 % (by mass) of macromolecules partially cross-linked, made up from ethylene and at least one other olefin and which, when stretched to one and a half times its original length and released, recovers rapidly and substantially to its initial length (1) The name wool in item 1 of this Annex may also be used to indicate a mixture of fibres from sheeps or lambs fleeces and the hairs listed in the third column of item 2. This provision is applicable to the textile products listed in Articles 4 and 5 and to those referred to in Article 6 provided that the latter are partly composed of the fibres listed in items 1 and 2. (2) It is understood that an organic solvent means essentially a mixture of organic chemicals and water. ANNEX II Names referred to in Article 5(1)  : in Bulgarian : Ã ½Ã µÃ ¾Ã ±ÃÃ °Ã ±Ã ¾Ã Ã µÃ ½Ã ° Ã ²Ã Ã »Ã ½Ã °,  : in Spanish : lana virgen or lana de esquilado,  : in Czech : stÃ iÃ ¾nÃ ­ vlna,  : in Danish : ren, ny uld,  : in German : Schurwolle,  : in Estonian : uus vill,  : in Greek : ÃÃ ±Ã Ã ¸Ã ­Ã ½Ã ¿ Ã ¼Ã ±Ã »Ã »Ã ¯,  : in English : virgin wool or fleece wool,  : in French : laine vierge or laine de tonte,  : in Italian : lana vergine or lana di tosa,  : in Latvian : pirmlietojuma vilna or jaunvilna,  : in Lithuanian : natÃ «ralioji vilna,  : in Hungarian : Ã ©lÃ gyapjÃ º,  : in Maltese : suf verÃ ¡ni,  : in Dutch : scheerwol,  : in Polish : Ã ¼ywa weÃ na,  : in Portuguese : lÃ £ virgem,  : in Romanian : lÃ ¢nÃ  virginÃ ,  : in Slovak : striÃ ¾nÃ ¡ vlna,  : in Slovene : runska volna,  : in Finnish : uusi villa,  : in Swedish : ren ull. ANNEX III Products which cannot be made subject to mandatory labelling or marking (referred to in Article 10(1)(a)) 1. Sleeve-supporting armbands 2. Watch straps of textile materials 3. Labels and badges 4. Stuffed pan-holders of textile materials 5. Coffee cosy covers 6. Tea cosy covers 7. Sleeve protectors 8. Muffs other than in pile fabric 9. Artificial flowers 10. Pin cushions 11. Painted canvas 12. Textile products for base and underlying fabrics and stiffenings 13. Felts 14. Old made-up textile products, where explicitly stated to be such 15. Gaiters 16. Packagings, not new and sold as such 17. Felt hats 18. Containers which are soft and without foundation, saddlery, of textile materials 19. Travel goods of textile materials 20. Hand-embroidered tapestries, finished or unfinished, and materials for their production, including embroidery yarns, sold separately from the canvas and specially presented for use in such tapestries 21. Slide fasteners 22. Buttons and buckles covered with textile materials 23. Book covers of textile materials 24. Toys 25. Textile parts of footwear, with the exception of warm linings 26. Table mats having several components and a surface area of not more than 500 cm2 27. Oven gloves and cloths 28. Egg cosies 29. Make-up cases 30. Tobacco pouches of textile fabric 31. Spectacle, cigarette and cigar, lighter and comb cases of textile fabric 32. Protective requisites for sports with the exception of gloves 33. Toilet cases 34. Shoe-cleaning cases 35. Funeral items 36. Disposable articles, with the exception of wadding For the purposes of this Directive, textile articles designed to be used once only or for a limited time, and the normal use of which precludes any restoring for subsequent use for the same or a similar purpose, are to be regarded as disposable 37. Textile articles subject to the rules of the European Pharmacopoeia and covered by a reference to those rules, non-disposable bandages for medical and orthopaedic use and orthopaedic textile articles in general 38. Textile articles including cordage, ropes and string, subject to item 12 of Annex IV, normally intended: (a) for use as equipment components in the manufacture and processing of goods; (b) for incorporation in machines, installations (e.g. for heating, air conditioning or lighting), domestic and other appliances, vehicles and other means of transport, or for their operation, maintenance or equipment, other than tarpaulin covers and textile motor vehicle accessories sold separately from the vehicle 39. Textile articles for protection and safety purposes such as safety belts, parachutes, life-jackets, emergency chutes, firefighting devices, bullet-proof waistcoats and special protective garments (e.g. those providing protection against fire, chemical substances or other safety hazards) 40. Air-supported structures (e.g. sports halls, exhibition stands or storage facilities), provided that particulars of the performances and technical specifications of these articles are supplied 41. Sails 42. Animal clothing 43. Flags and banners ANNEX IV Products for which only inclusive labelling or marking is obligatory (referred to in Article 10(1)(b)) 1. Floor cloths 2. Cleaning cloths 3. Edgings and trimmings 4. Passementerie 5. Belts 6. Braces 7. Suspenders and garters 8. Shoe and boot laces 9. Ribbons 10. Elastic 11. New packaging sold as such 12. Packing string and agricultural twine; string, cordage and ropes other than those falling within item 38 of Annex III (1) 13. Table mats 14. Handkerchiefs 15. Bun nets and hair nets 16. Ties and bow ties for children 17. Bibs; wash gloves and face flannels 18. Sewing, mending and embroidery yarns presented for retail sale in small quantities with a net weight of 1 gram or less 19. Tape for curtains and blinds and shutters (1) For the products falling within this item and sold in cut lengths, the inclusive labelling shall be that of the reel. The cordage and ropes falling within this item include those used in mountaineering and water sports. ANNEX V Agreed allowances used to calculate the mass of fibres contained in a textile product (referred to in Article 13) Fibre No Fibres Percentages 1-2 Wool and animal hair: combed fibres 18,25 carded fibres 17,00 (1) 3 Animal hair: combed fibres 18,25 carded fibres 17,00 (1) Horsehair: combed fibres 16,00 carded fibres 15,00 4 Silk 11,00 5 Cotton: normal fibres 8,50 mercerised fibres 10,50 6 Kapok 10,90 7 Flax 12,00 8 True hemp 12,00 9 Jute 17,00 10 Abaca 14,00 11 ALFA 14,00 12 Coir 13,00 13 Broom 14,00 14 Ramie (bleached fibre) 8,50 15 Sisal 14,00 16 Sunn 12,00 17 Henequen 14,00 18 Maguey 14,00 19 Acetate 9,00 20 Alginate 20,00 21 Cupro 13,00 22 Modal 13,00 23 Protein 17,00 24 Triacetate 7,00 25 Viscose 13,00 26 Acrylic 2,00 27 Chlorofibre 2,00 28 Fluorofibre 0,00 29 Modacrylic 2,00 30 Polyamide or nylon: discontinuous fibre 6,25 filament 5,75 31 Aramid 8,00 32 Polyimide 3,50 33 Lyocell 13,00 34 Polylactide 1,50 35 Polyester: discontinuous fibre 1,50 filament 1,50 36 Polyethylene 1,50 37 Polypropylene 2,00 38 Polycarbamide 2,00 39 Polyurethane discontinuous fibre 3,50 filament 3,00 40 Vinylal 5,00 41 Trivinyl 3,00 42 Elastodiene 1,00 43 Elastane 1,50 44 Glass fibre: with an average diameter of over 5 Ã ¼m 2,00 with an average diameter of 5 Ã ¼m or less 3,00 45 Metal fibre 2,00 Metallised fibre 2,00 Asbestos 2,00 Paper yarn 13,75 46 Elastomultiester 1,50 47 Elastolefin 1,50 (1) The agreed allowances of 17 % shall also be applied where it is impossible to ascertain whether the textile product containing wool and/or animal hair is combed or carded. ANNEX VI PART A Repealed Directive with list of its successive amendments (referred to in Article 18) Directive 96/74/EC of the European Parliament and of the Council (OJ L 32, 3.2.1997, p. 38). Commission Directive 97/37/EC (OJ L 169, 27.6.1997, p. 74). Point 1.F.2 of Annex II to the 2003 Act of Accession (OJ L 236, 23.9.2003, p. 66). Commission Directive 2004/34/EC (OJ L 89, 26.3.2004, p. 35). Commission Directive 2006/3/EC (OJ L 5, 10.1.2006, p. 14). Council Directive 2006/96/EC (OJ L 363, 20.12.2006, p. 81). Annex, point D 2 only Commission Directive 2007/3/EC (OJ L 28, 3.2.2007, p. 12). PART B List of time limits for transposition into national law (referred to in Article 18) Directive Time limit for transposition 96/74/EC  97/37/EC 1 June 1998 2004/34/EC 1 March 2005 2006/3/EC 9 January 2007 2006/96/EC 1 January 2007 2007/3/EC 2 February 2008 ANNEX VII CORRELATION TABLE Directive 96/74/EC This Directive Article 1 Article 1(1) Article 2(1) Article 2(1)(a) Article 2(2), introductory wording Article 2(1)(b), introductory wording Article 2(2), first indent Article 2(1)(b)(i) Article 2(2), second indent Article 2(1)(b)(ii) Article 2(3), introductory wording Article 2(2), introductory wording Article 2(3), first indent Article 2(2)(a) Article 2(3), second indent Article 2(2)(b) Article 2(3), third indent Article 2(2)(c) Article 3 Article 3 Article 4 Article 4 Article 5(1), wording other than the indents Article 5(1) Article 5(1), indents Annex II Article 5(2) Article 5(2) Article 5(3) Article 5(3) Article 6(1), introductory wording Article 6(1), introductory wording Article 6(1), first indent Article 6(1)(a) Article 6(1), second indent Article 6(1)(b) Article 6(1), third indent Article 6(1)(c) Article 6(2) Article 6(2) Article 6(3) Article 6(3) Article 6(4) Article 6(5) Article 6(5) Article 6(4) Article 7 Article 7 Article 8(1) Article 8(1) Article 8(2)(a) Article 8(2) Article 8(2)(b) Article 8(3) Article 8(2)(c) Article 8(4) Article 8(2)(d) Article 8(5) Article 9(1) Article 9(1) Article 9(2) Article 9(2) Article 9(3), introductory wording Article 9(3), introductory wording Article 9(3)(a), first subparagraph, introductory wording Article 9(3)(a), first subparagraph, introductory wording Article 9(3)(a), first subparagraph, first indent Article 9(3)(a), first subparagraph, point (i) Article 9(3)(a), first subparagraph, second indent Article 9(3)(a), first subparagraph, point (ii) Article 9(3)(a), first subparagraph, third indent Article 9(3)(a), first subparagraph, point (iii) Article 9(3)(a), second subparagraph Article 9(3)(a), second subparagraph Article 9(3)(a), third subparagraph Article 9(3)(a), third subparagraph Article 9(3)(b) to (f) Article 9(3)(b) to (f) Article 10 Article 10 Article 11 Article 11 Article 12, introductory wording Article 12, introductory wording Article 12, point 1 Article 12(a) Article 12, point 2(a) Article 12(b) Article 12, point 2(b), first subparagraph Article 12(c) Article 12, point 2(b), second subparagraph Article 12(d) Article 12, point 2(c), first subparagraph Article 12(e), first subparagraph Article 12, point 2(c), second subparagraph, introductory wording Article 12(e), second subparagraph, introductory wording Article 12, point 2(c), second subparagraph, first indent Article 12(e), second subparagraph, point (i) Article 12, point 2(c), second subparagraph, second indent Article 12(e), second subparagraph, point (ii) Article 12, point 3 Article 12(f) Article 13 Article 13 Article 14 Article 14 Article 15, introductory wording Article 1(2), introductory wording Article 15, point 1 Article 1(2)(a) Article 15, point 2 Article 1(2)(b) Article 15, point 3 Article 1(2)(c) Article 15, point 4 Article 1(2)(d) Article 16 Articles 15 and 16 Article 17 Article 17 Article 18   Article 18 Article 19, first paragraph Article 20 Article 19, second paragraph Article 19 Annex I, Nos 1 to 33 Annex I, Nos 1 to 33 Annex I, No 33a Annex I, No 34 Annex I, No 34 Annex I, No 35 Annex I, No 35 Annex I, No 36 Annex I, No 36 Annex I, No 37 Annex I, No 37 Annex I, No 38 Annex I, No 38 Annex I, No 39 Annex I, No 39 Annex I, No 40 Annex I, No 40 Annex I, No 41 Annex I, No 41 Annex I, No 42 Annex I, No 42 Annex I, No 43 Annex I, No 43 Annex I, No 44 Annex I, No 44 Annex I, No 45 Annex I, No 45 Annex I, No 46 Annex I, No 46 Annex I, No 47 Annex II, Nos 1 to 33 Annex V, Nos 1 to 33 Annex II, No 33a Annex V, No 34 Annex II, No 34 Annex V, No 35 Annex II, No 35 Annex V, No 36 Annex II, No 36 Annex V, No 37 Annex II, No 37 Annex V, No 38 Annex II, No 38 Annex V, No 39 Annex II, No 39 Annex V, No 40 Annex II, No 40 Annex V, No 41 Annex II, No 41 Annex V, No 42 Annex II, No 42 Annex V, No 43 Annex II, No 43 Annex V, No 44 Annex II, No 44 Annex V, No 45 Annex II, No 45 Annex V, No 46 Annex II, No 46 Annex V, No 47 Annex III Annex III Annex IV Annex IV Annex V  Annex VI   Annex VI  Annex VII